DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application, filed on 09/30/2020, has been received, entered and made of record.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document(s) Japanese Unexamined Patent Application Publication No. 2009-294792 on page(s) 1-3 of the specification.
Reference(s) Japanese Unexamined Patent Application Publication No. 2009-294792 is a general background reference(s) covering an information processing apparatus capable of communicating with a first external apparatus and a second external apparatus.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referring to claim 1, the closest searched prior art Moromizato et al. (US 2006/0062473 A1) discloses an information processing apparatus (fig.1, image reading apparatus 10) comprising a processor configured to 
        acquire a read image and item information, the read image being an image obtained by reading a paper medium including a plurality of documents, the item information being information of an item specified by a user from among a plurality of items contained in the plurality of documents (figs.2-4 and [0036]-[0042]), 
       extract a character string from the read image, the character string being associated with the item information ([0040]-[0042]). 
       However, the searched prior art individually or combined fail to disclose or make obvious the claimed subject matter. That is, Examiner did not find any reference that discloses or would have rendered obvious: “if a character string contained in a page of the read image and extracted from the page differs from a character string extracted from a previous page immediately preceding the page, set a split position, the split position being a position at which to split out a portion of the read image as a set of documents, the portion being a portion of the read image from a page where extraction has begun to the previous page, and output the read image split in accordance with the split position.”
It follows that claims 2-19 are then inherently allowable for depending on allowable base claim 1.
Referring to claim 20, the same reasons for allowance provided for claim 1 are applicable herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675